EXAMINER’S AMENDMENT
NOTICE OF ALLOWABILITY / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Swanson on May 11, 2022.  Please refer to the Examiner-Initiated Interview Summary, Form-PTO-413, included herewith.
The application has been amended as follows:
In claim 1, on lines 17-18, “hopper module frame” has been replaced with --hopper frame--.
In claim 21, on lines 17-18, “hopper module frame” has been replaced with --hopper frame--.
In claim 22, on lines 14-15, “hopper module frame” has been replaced with --hopper frame--.

Allowable Subject Matter
Claims 1-13, 15-17, 21 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, since the officially amended claim mirrors the proposed claim amendments “1.1” discussed during the interview held on April 6, 2022, which was deemed to distinguish the claim over the prior art applied in the Office action mailed January 31, 2022, and since the updated search did not yield any applicable art, the claim is allowable over the prior art because of the limitations now officially added to the claim.
Regarding claim 5, the reasons for allowance thereof are clear of record, since the claim is now rewritten into independent form, and incorporates the limitations of intervening claim 2.
Regarding claim 15, the reasons for allowance thereof are clear of record, since the claim is now rewritten into independent form, and incorporates the limitations of intervening claim 14.
Regarding claim 21, since the officially entered claim substantially mirrors the proposed claim amendments for claim 1 (labeled as “1.2” (differing only with respect to the claim term “pump axis” appearing in the entered claim amendments, as opposed to “piston axis” from the proposed amendments), discussed during the interview held on April 6, 2022, which was deemed to distinguish the claim over the prior art applied in the Office action mailed January 31, 2022, and since the updated search did not yield any applicable art, the claim is allowable over the prior art because of the limitations added to the previous scope of claim 1.
Regarding claim 22, the closest prior art appears to be that of Torntore et al., already of record, which appears to meet each of the recited limitations of the claim from lines 1-19, including what can reasonably be called a “coupling” which “interfaces with a body of the pump and with the hopper”, since element “110” of Torntore et al. is essentially a fluid coupling interfacing with a body of the pump (at the lower end of the vertical portion of the pump) and with the hopper (24).  However, claim 22 is distinguished from Torntore et al., since it cannot reasonably be said that the aforementioned “coupling” element of Torntore et al. functions to “fix the pump to the hopper”, as also required by claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752